Judge Robertson
delivered the opinion of the Court.
The court erred in not granting a new trial. The surprise was sufficiently made out, according to the rule in Holmes, &c. vs. M’Kinney, IV. Mon. 4-5. Both the party and his counsel believed and'had a right to believe, that the document which was-rejected, was the original deed from Fitzhugh. It is even very doubtful whether it was- proper to suffer the clerk’s certificate to be explained or contradicted by parol testimony.
Judgment reversed and cause remanded for a new trial.